                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CHRISTOPHER MOEHRL, MICHAEL                      )
 COLE, STEVE DARNELL, VALERIE                     )
 NAGER, JACK RAMEY, DANIEL UMPA,                  )
 and JANE RUH, on behalf of themselves and        )
 all others similarly situated,                   )   Case No: 1:19-cv-01610
                                                  )
        Plaintiffs,                               )   Judge Andrea R. Wood
                                                  )
 v.                                               )   Magistrate Judge M. David Weisman
                                                  )
 THE NATIONAL ASSOCIATION OF                      )
 REALTORS, REALOGY HOLDINGS                       )
 CORP., HOMESERVICES OF AMERICA,                  )
 INC., BHH AFFILIATES, LLC, HSF                   )
 AFFILIATES LLC, THE LONG & FOSTER                )
 COMPANIES, INC., RE/MAX LLC, and                 )
 KELLER WILLIAMS REALTY, INC.,                    )
                                                  )
        Defendants.                               )

            STIPULATION TO EXTEND TIME TO ANSWER PLAINTIFFS’
             CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

       Plaintiffs, Christopher Moehrl, Michael Cole, Steve Darnell, Valerie Nager, Jack Ramey,

Daniel Ump, and Jane Ruh, and Defendants, The National Association of Realtors, Realogy

Holdings Corp., Homeservices of America, Inc., BHH Affiliates, LlC, HSF Affiliates LLC, The

Long & Foster Companies, Inc., RE/MAX LLC, and Keller Williams Realty, Inc. (“Defendants”)

(collectively, the “Parties”), by and through their undersigned counsel, hereby stipulate and agree

that the time for Defendants to answer Plaintiffs’ Consolidated Amended Class Action Complaint

(ECF No. 84) is extended up to and including November 16, 2020.
Dated: October 12, 2020                        Respectfully submitted,

 Counsel for Plaintiffs                            Counsel for HomeServices of America, Inc.,
                                                   BHH Affiliates LLC, HSF Affiliates LLC,
 /s/ Steve W. Berman                               and The Long & Foster Companies, Inc.
 Steve W. Berman
  steve@hbsslaw.com                                /s/ Robert D. Macgill
 HAGENS BERMAN SOBOL                               Matthew T. Ciulla, pro hac vice
     SHAPIRO LLP                                    matthew.ciulla@btlaw.com
 1301 Second Avenue, Suite 2000                    Robert D. Macgill, pro hac vice
 Seattle, WA 98101                                  robert.macgill@btlaw.com
 (206) 623-7292                                    MACGILL PC
                                                   Circle Tower Building
 Daniel Kurowski                                   55 Monument Circle, Suite 1200C
  dank@hbsslaw.com                                 Indianapolis, IN 46204
 Whitney A. Siehl                                  (317) 721-1253
  whitneys@hbsslaw.com
 HAGENS BERMAN SOBOL                               Jay N. Varon
    SHAPIRO LLP                                     jvaron@foley.com
 455 North Cityfront Plaza Drive, Suite 2410       Jennifer M. Keas, pro hac vice
 Chicago, IL 60611                                  jkeas@foley.com
 (708) 628-4949                                    FOLEY AND LARDNER LLP
                                                   3000 K Street NW, Suite 600
 Rio S. Pierce                                     Washington, DC 20007
  riop@hbsslaw.com                                 (202) 672-5436
 HAGENS BERMAN SOBOL
     SHAPIRO LLP                                   Erik Kennelly
 715 Hearst Avenue, Suite 202                       ekennelly@foley.com
 Berkeley, CA 94710                                James D. Dasso
 (510) 725-3000                                     jdasso@foley.com
                                                   FOLEY & LARDNER LLP
 Carol V. Gilden                                   321 N. Clark St., Suite 2800
  cgilden@cohenmilstein.com                        Chicago, IL 60654
 COHEN MILSTEIN SELLERS &                          (312) 832-4588
    TOLL PLLC
 190 South LaSalle Street, Suite 1705              Counsel for Keller Williams Realty, Inc.
 Chicago, IL 60603
 (312) 357-0370                                    /s/Timothy Ray
                                                   Timothy Ray
 Daniel A. Small                                    Timothy.Ray@hklaw.com
 dsmall@cohenmilstein.com                          Martin G. Durkin
 Kit A. Pierson                                     martin.durkin@hklaw.com
 kpierson@cohenmilstein.com                        William F. Farley
 Benjamin D. Brown                                  william.farley@hklaw.com
 bbrown@cohenmilstein.com                          HOLLAND & KNIGHT LLP
 Robert A. Braun                                   131 South Dearborn Street
 rbraun@cohenmilstein.com
                                               2
COHEN MILSTEIN SELLERS                        30th Floor
   & TOLL PLLC                                Chicago, IL 60603
1100 New York Ave. NW, Fifth Floor            (312) 263-3600
Washington, DC 20005
(202) 408-4600                                David C. Kully, pro hac vice
                                               david.kully@hklaw.com
Matthew R. Berry                              Anna P. Hayes, pro hac vice
 mberry@susmangodfrey.com                      anna.hayes@hklaw.com
Alexander Aiken                               HOLLAND & KNIGHT LLP
 aaiken@susmangodfrey.com                     800 17th Street NW, Suite 1100
SUSMAN GODFREY LLP                            Washington, DC 20530
1201 Third Avenue, Suite 3800                 (202) 469-5415
Seattle, Washington 98101
(206) 516-3880                                Counsel for Realogy Holdings Corp.

Marc M. Seltzer                               /s/ Kenneth M. Kliebard
 mseltzer@susmangodfrey.com                   Kenneth M. Kliebard
Steven G. Sklaver                              kenneth.kliebard@morganlewis.com
 ssklaver@susmangodfrey.com                   Heather Nelson
SUSMAN GODFREY L.L.P.                          heather.nelson@morganlewis.com
1900 Avenue of the Stars, Suite 1400          MORGAN LEWIS & BOCKIUS LLP
Los Angeles, California 90067                 77 West Wacker Drive
(310) 789-3100                                Chicago, IL 60601-5094
                                              (312) 324-1000
Beatrice C. Franklin
 bfranklin@susmangodfrey.com                  Stacey Anne Mahoney, pro hac vice
SUSMAN GODFREY L.L.P.                          stacey.mahoney@morganlewis.com
1301 Avenue of the Americas, 32nd Floor       MORGAN, LEWIS & BOCKIUS LLP
New York, NY 10019                            101 Park Avenue
(212) 336-8330                                New York, NY 10178
                                              (212) 309-6000
William H. Anderson
 wanderson@hfajustice.com                     Counsel for RE/MAX Holdings, Inc.
HANDLEY FARAH & ANDERSON PLLC
4730 Table Mesa Drive, Suite G-200            /s/ Paula W. Render
Boulder, CO 80305                             Paula W. Render
(303) 800-9109                                 prender@jonesday.com
                                              Odeshoo Hasdoo
Benjamin David Elga                            ehasdoo@jonesday.com
 belga@justicecatalyst.org                    JONES DAY
Brian Shearer                                 77 W Wacker, Suite 3500
 brianshearer@justicecatalyst.org             Chicago, IL 60605
JUSTICE CATALYST LAW                          (312) 782-3939
25 Broadway, Ninth Floor
New York, NY 10004                            Counsel for National Association of
(518) 732-6703                                Realtors®

                                          3
Monte Neil Stewart                       /s/ Jack R. Bierig
 monteneilstewart@gmail.com              Jack R. Bierig
Russell E. Marsh                          jbierig@schiffhardin.com
 rmarsh@wmllawlv.com                     Robert J. Wierenga
WRIGHT MARSH & LEVY                       rwierenga@schiffhardin.com
300 S. 4th Street, Suite 701             Adam J. Diederich
Las Vegas, NV 89101                       adiederich@schiffhardin.com
(702) 382-4004                           SCHIFF HARDIN LLP
                                         233 South Wacker Drive, Suite 7100
Vildan A. Teske                          Chicago, Illinois 60606
 teske@tkkrlaw.com                       (312) 258-5500
Marisa C. Katz
 katz@tkkrlaw.com
TESKE KATZ KITZER & ROCHEL PLLP
222 South Ninth Street, Suite 4050
Minneapolis, MN 55402
(612) 746-1558




                                     4
                                CERTIFICATE OF SERVICE

       I, Kenneth M. Kliebard, an attorney, certify that on October 12, 2020, I caused the

foregoing document to be filed and served electronically on all parties of record via this Court’s

CM/ECF system.


                                                            /s/ Kenneth M. Kliebard
                                                            Kenneth M. Kliebard
